             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

CAMERON MIKKAIL ANDERSON
ADC #166210                                              PETITIONER

v.                       No. 5:19-cv-56-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction*                       RESPONDENT

                               ORDER
     The Court adopts Magistrate Judge Kearney's unopposed
recommendation, Doc. 11.      FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Anderson's petition will be dismissed with
prejudice.    No certificate of appealability will issue.      28 U.S.C.
§ 2253(c)(l)-(2).

     So Ordered.



                                D .P. Marshall Jr.
                                United States District Judge




*Dexter Payne has replaced Wendy Kelley as Director of the Arkansas
Division of Correction. The Court directs the Clerk to update the
docket.
